DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's Preliminary Amendment, received 11-16-2020, is acknowledgd.  Claims 1-20 have been canceled.  New claims 21-44 have been amended.
Claims 21-44 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 1, the priority statement should be updated to show that application 16/051,887, is now U.S. Pat. No. 10,561,719.
Page 10, line 10, "Pseudomonas" should be in italics.
Page 21, line 29, "Pseudomonas" and "E. coli" should be in italics.
Page 27, line 15, "Kliebsella" should be "Klebsiella".
Page 36, line 9, "Kliebsella" should be "Klebsiella".
Page 37, line 22, "Kliebsella" should be "Klebsiella".
Page 39, line 4, "Kliebsella" should be "Klebsiella".
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29, 32, 35, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 16 of U.S. Patent No. 10561719. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim are drawn to bacterial minicells comprising the same components.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, of U.S. Patent No. 9,566,321. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim are drawn to bacterial minicells comprising the same components.
Claims 21, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,267,108. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim are drawn to bacterial minicells comprising the same components.
Claim Objections
Claim 41 is objected to because it depends from a canceled claim.  Appropriate correction is required.
Applicant is advised that should claim 21 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 21 is a bacterial minicell comprising a cholesterol-dependent cytolysin protein, wherein said bacterial minicell does not display an antibody or other molecule comprising an Fc region of an antibody.
	Claim 31 is the bacterial minicell of claim 21, wherein the bacterial minicell is capable of exerting an immunomodulatory anti-tumor effect following administration to a subject.
	The recitation "wherein the bacterial minicell is capable of exerting an immunomodulatory anti-tumor effect following administration to a subject" places no further distinction on the bacterial minicell of claim 21 but only describes the minicell of claim 21.
Applicant is advised that should claim 21 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 21 is a bacterial minicell comprising a cholesterol-dependent cytolysin protein, wherein said bacterial minicell does not display an antibody or other molecule comprising an Fc region of an antibody.
	Claim 37 is the bacterial minicell of claim 21, wherein the bacterial minicell does not display the Fc binding portion of Protein G or Protein A.
Claims 22-28, 30, 31, 33, 34, 36, 37, 39, 40 are objected to because they depend from rejected claims.  Appropriate correction is required.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 8, 2021